UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2100


BARBARA RADFORD,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Acting Commissioner of Social Security Administration,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Robert J. Conrad, Jr., District Judge. (1:18-cv-00161-RJC)


Submitted: May 19, 2020                                            Decided: June 4, 2020


Before GREGORY, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. R. Andrew Murray, United States Attorney, Charlotte, North Carolina, Gill P.
Beck, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina; David N. Mervis, Special Assistant United States
Attorney, Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barbara Radford appeals the district court’s order upholding the Administrative

Law Judge’s (ALJ) denial of Radford’s application for disability insurance benefits. “In

social security proceedings, a court of appeals applies the same standard of review as does

the district court. That is, a reviewing court must uphold the determination when an ALJ

has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir.

2017) (citation and internal quotation marks omitted). “Substantial evidence is that which

a reasonable mind might accept as adequate to support a conclusion. It consists of more

than a mere scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin,

810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In

reviewing for substantial evidence, we do not undertake to reweigh conflicting evidence,

make credibility determinations, or substitute our judgment for that of the ALJ. Where

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled,

the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470,

472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record in conjunction with Radford’s arguments on appeal

and find no basis for disturbing the ALJ’s ruling. First, the ALJ applied the correct legal

standards in evaluating Radford’s claim for benefits, and substantial evidence supports the

ALJ’s factual findings—particularly in terms of affording “little weight” to Dr. Steven

French’s assessment of Radford’s mental residual functional capacity (RFC). See Brown,

873 F.3d at 256 (explaining the three factors—supportability, consistency, and

                                             2
specialization—that are utilized to evaluate the weight given a non-treating source’s

opinion); see also 20 C.F.R. § 404.1527(c)(3)-(5) (2020) (providing that the ALJ may

accord a consultative examiner’s opinion less weight when is not well supported by

medically acceptable clinical and laboratory diagnostic techniques or it is inconsistent with

other substantial evidence of record). Second, our recent decision in Lawrence v. Saul, 941

F.3d 140, 142-43 (4th Cir. 2019), forecloses Radford’s claim that there was an apparent

conflict between her mental RFC, determined by the ALJ, and the Reasoning Level 2 jobs

identified by the Vocational Expert. Accordingly, we affirm the district court’s judgment

upholding the denial of benefits. See Radford v. Saul, No. 1:18-cv-00161-RJC (W.D.N.C.

Aug. 7, 2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3